         Case 1:21-cr-00075-RDM Document 21 Filed 02/18/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES                                   :
                                                :
 v.                                             :
                                                :   Crim. No. 21-0075 (RDM)
MATTHEW MILLER,                                 :
                                                :
       Defendant.                               :


                                           NOTICE

              Defendant Matthew Miller, by and through undersigned counsel, respectfully

notifies this Honorable Court that he does not object to the government’s Request for Certain

Conditions of Release.

Dated: Washington, DC
       February 18, 2021                    Respectfully submitted,

                                            BALAREZO LAW


                                                    /s/
                                     By:    ____________________________________
                                            A. Eduardo Balarezo
                                            DC Bar # 462659
                                            400 Seventh Street, NW
                                            Suite 306
                                            Washington, DC 20004
                                            Tel. (202) 639-0999
                                            Fax. (202) 639-0899
                                            E-mail: aeb@balarezolaw.com

                                            Counsel for Matthew Miller
          Case 1:21-cr-00075-RDM Document 21 Filed 02/18/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on this 18th day of February 2021 I caused a true and

correct copy of the foregoing Defendant’s Notice to be delivered via Electronic Case Filing to

the Parties in this case.



                                                          /s/
                                                    ______________________________
                                                    A. Eduardo Balarezo
